Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification includes claims on pages 16-18 which is inappropriate.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-16, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (2006/0179683).
     Weiss shows a sole structure comprising a midsole (37) with an opening (see figures 1-3) with medial and lateral openings (figure 3) in which an insert (1 and 2) is positioned which comprises a first material (5 or 6) made from polymeric foam (see paragraph [0034]) and a second material (13 and 14) as claimed.  It is noted that in reference to the “gloss unit value” of the materials, any and all materials have a “gloss unit value” and inherently the gloss unit value of the foam of the first material is different than the gloss unit value of the second material which is transparent/translucent flexible plastic or rubber casing (see paragraph [0035]). 
     In reference to claims 2 and 13, see paragraph [0035].
     In reference to claims 3-5 and 14-16, see figure 3.

     In reference to claims 11 and 22, the “gloss” of the transparent material of (13/14, paragraph [0035]) is considered to be greater than the gloss of foam of the first material (5/6, paragraph [0034]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (5363570) in view of Rapaport (2005/0167029)
     Allen shows a sole structure comprising a midsole (52) with an opening (shown in figures 3 and 4) with medial and lateral openings (figure 4) in which an insert is positioned which comprises a first material (10) which is formed at least in part by foam (see column 6 lines 20-23) and a second material (62) substantially as claimed except for the specific foam.  Rapaport teaches the use of a polymer foam (see paragraph [0075] or [0079]) for a foam elements encapsulated within a fluid filled second material (40).  It would have been obvious to use a polymeric foam element as the first material as taught by Rapaport in the sole structure of Allen to increase support and cushioning.    It is noted that in reference to the “gloss unit value” of the materials, any and all materials have a “gloss unit value” and inherently the gloss unit value of the foam of the first material is different than the gloss unit value of the second material which is transparent/translucent flexible plastic.
     In reference to claims 2 and 13, see column 9 line 39.
     In reference to claims 3-5 and 14-16, see figure 4.
     In reference to claims 6-8 and 17-19, see figures 3 and 4 which show an outsole (40) with a bottom aperture in which the insert has protrusions located (see portions pointed to at number 92 and 90).

     In reference to claims 11 and 22, Allen discloses the claimed invention except for the exact gloss of the materials.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use materials with the claimed gloss, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Response to Arguments
Applicant’s arguments filed 7/19/21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732